Citation Nr: 9911911	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin disorders, to 
include vitiligo, tinea cruris and pedis, and onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a VA Form 646, statement of accredited representative, 
dated in March 1999, the veteran's representative raised the 
issue of entitlement to an evaluation in excess of 10 percent 
for malaria.  This issue has not been adjudicated by the RO 
and is referred to that organization for appropriate action.  
Where the veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).



FINDING OF FACT

Competent medical evidence demonstrates that the skin 
disorders, diagnosed as vitiligo, tinea cruris and pedis, and 
onychomycosis began during active service.  



CONCLUSION OF LAW

Skin disorders to include vitiligo, tinea cruris and pedis, 
and onychomycosis were incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records do not show complaints, 
treatment, or other findings referable to a skin disorder, 
including vitiligo, tinea cruris and pedis, or onychomycosis.  
The February 1946 separation examination shows that the 
veteran's skin, anus and rectum, and feet were normal.  

VA outpatient treatment records dated from August 1994 to 
July 1995 show treatment and diagnoses of vitiligo and tinea 
cruris and pedis, onychomycosis.  On examination in December 
1994, the pertinent diagnosis was vitiligo with pruritus.  It 
was noted that vitiligo covered most of the veteran's body.  
When seen in July 1995, the veteran reported the onset of 
vitiligo some 30 years earlier.  

In May 1995, the veteran claimed entitlement to service 
connection for a skin condition as secondary to malaria.

Based on the evidence of record, in December 1995, the RO 
denied entitlement to  service connection for a skin 
condition on the basis that the evidence did not show that 
vitiligo was directly related to the service-connected 
malaria.  

The veteran was accorded a VA skin examination in March 1997.  
At that time, he reported that he developed malaria during 
service.  It was noted that the veteran had served in the 
Philippines, Gaudalcanal, and New Caledonia.  He reported 
that while in the jungle he "had always had problems with 
his rectum."  The veteran reported that he observed 
discoloration, "a couple of patches," of discoloration on 
his hands.  Subsequently, the discoloration spread, involving 
both hands, neck, part of the face, part of the trunk, 
extensive area around the rectum and the scrotum, as well as 
the legs.  The veteran reported that the rash was accompanied 
by pruritus.  

On examination, there was wide-spread discoloration over the 
face, neck and hands that were confluent.  There was sunburn 
over the face, neck, and anterior chest area.  The 
discoloration was patchy over the shoulders.  There was 
confluence of discoloration in the rectal area (white areas 
of discoloration) including the scrotum and on the back of 
the thighs.  There was desquamation on the buttocks area.  
There was pigmentation of the toenails with thickening and 
irregularities of the toenails indicating the aspect of 
fungus.

The examiner provided an overall impression of probable 
fungus such as tinea that produced white discoloration with 
"a lot" of pruritus.  The examiner concluded that the 
veteran's skin condition began during active service.  The 
examiner further noted that a diagnosis of vitiligo was 
entertained, he concluded that regardless of the diagnosis it 
seemed that the condition began during service and was 
aggravated over time.  

In an addendum to the examination report dated in May 1998, 
the examiner commented that there was no link between malaria 
and a current skin condition.  The examiner repeated the 
conclusion that the veteran's current skin disorder was 
acquired in service.

The veteran was accorded a VA examination in May 1997.  He 
reported that he had developed itching in the buttocks in the 
early 1940's.  Subsequently, he observed a loss of 
pigmentation on his hands, arms, face, and body.  The veteran 
complained of pruritus of the buttocks and perianal areas.  
The veteran reported that he observed toenail thickening in 
the1950's which had increased in severity over the years.

On examination, there was extensive depigmentation covering 
the veteran's face, trunk, and extremities.  There was an 
extensive confluent tan/pink scaling eruption over the entire 
buttocks area on to the thighs.  The margins of the eruption 
were sharply marginated.  A potassium hydroxide (KOH) 
examination of scale from the eruption was positive for 
fungal hyphae.  The veteran's soles were slightly scaly and 
there was marked thickening and dystrophy of toenails.  The 
diagnoses were vitiligo, extensive; and  tinea cruris, pedis, 
and onychomycosis.  The examiner noted that he had reviewed 
the claims folder.  The examiner commented that neither skin 
disease was related to malaria.  The examiner opined that the 
veteran's tinea cruris probably began during service in the 
Philippines..  

Analysis

Initially, the Board concludes that the veteran's claim for 
service connection for a skin disorder is well grounded 
because the evidence shows that it is plausible.  There is 
competent evidence that the veteran currently has the claimed 
skin disorders and there is competent evidence linking the 
currently diagnosed skin diseases to service.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Because the claim is 
well grounded, VA has a duty, to assist him in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a)

The Board concludes that all relevant and available data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 96-1669 (U.S. Vet. App. March 16, 
1999).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The undisputed evidence is to the effect that the veteran 
currently has skin disorders, diagnosed as vitiligo, tinea 
cruris and pedis, and onychomycosis.  The competent medical 
opinions are all to the effect that these conditions most 
likely had their onset during service.  The evidence against 
these medical opinions includes the veteran's report in the 
1990s, that his skin conditions had only been present for 
approximately 30 years, and the absence of any clinical 
evidence of a skin condition in the decades immediately 
following service.  However, the medical opinions were 
reportedly the product of a review of the claims folder.  The 
medical experts would have taken into account the veteran's 
history in finding that the skin conditions had their onset 
in service.  

The Board finds that the evidence is in favor of the grant of 
service connection for skin disorders consisting of vitiligo, 
tinea cruris and pedis, and onychomycosis


ORDER

Service connection for skin disorders consisting of vitiligo, 
tinea cruris and pedis, and onychomycosis is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

